WATSON, Judge.
Plaintiff, Massachusetts Bay Insurance Company, brought this suit to recover from the responsible parties $13,291.43 which it paid its insured, Peoples Shoes, Alexandria Mall, Inc.
Made defendants were Central Plumbing & Heating Company, a commercial partnership between Leroy and Jimmie B. Guinn; the partners individually; Central’s liability insurer, Hartford Fire Insurance Company; Piccadilly Cafeteria, Inc.; a division of Piccadilly known as National Construction *913Company; Louisiana Investors of Delaware, Inc.; Aetna .Casualty & Surety Company, the liability insurer of both Piccadilly and Louisiana Investors; Tudor Construction Company; and Tudor’s insurer, American Employers Insurance Company. All except Tudor and Tudor’s insurer, American Employers Insurance Company, have appealed from the judgment of the trial court awarding plaintiff, Massachusetts Bay Insurance Company, $13,291.43.
For the reasons assigned in our docket number 5683, Fidelity & Guaranty Insurance Company v. Central Plumbing & Heating Company et al., La.App., 339 So.2d 904 the judgment of the trial court herein is affirmed at the cost of defendants-appellants.
AFFIRMED.